Exhibit 10.12

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of June 9, 2016,
is made by and among the undersigned parties on the signature page hereto and
Nexeo Solutions, Inc. (formerly, WL Ross Holding Corp.), a Delaware corporation
(the “Company”).

 

RECITALS

 

WHEREAS, on the date hereof, the Company has entered into that certain Agreement
and Plan of Merger, as amended by Amendment No. 1 to the Agreement and Plan of
Merger (as amended, the “Merger Agreement”), among the Company, Neon Acquisition
Company LLC, a Delaware limited liability company and a wholly owned subsidiary
of the Company (“Blocker Merger Sub”), Neon Holding Company LLC, a Delaware
limited liability company and a wholly owned subsidiary of Blocker Merger Sub
(“Company Merger Sub”), Nexeo Solutions Holdings, LLC, a Delaware limited
liability company (“NS Holdings”), TPG Accolade Delaware, L.P., a Delaware
limited partnership (“Blocker”), and Nexeo Holdco, LLC, a Delaware limited
liability company (“New Holdco”), pursuant to which (x) Blocker Merger Sub will
merge with and into Blocker and (y) Company Merger Sub will merge with and into
NS Holdings (the mergers contemplated by clauses (x) and (y), together, the
“Mergers”);

 

WHEREAS, each of the undersigned parties hereto has entered into a subscription
agreement with the Company, in each case dated June 6, 2016 (each, a
“Subscription Agreement” and collectively the “Subscription Agreements”) that
contemplate that the Company shall grant to Holders certain registration rights
with respect to the Advisor Shares to be transferred to each of the Holders
pursuant to the applicable Subscription Agreement.

 

WHEREAS, on the date hereof, the parties desire to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions. As used in this
Agreement, the following terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

 

--------------------------------------------------------------------------------


 

“Advisor Shares” means shares of common stock to be transferred to the Advisors
pursuant to the Subscription Agreements.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided that no party hereto shall be deemed an
Affiliate of the Company or any of its subsidiaries for purposes of this
Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

 

“Common Stock” means the shares of common stock of the Company, including the
Advisor Shares and any shares of common stock of the Company issuable upon the
exercise of any warrant or other right to acquire shares of common stock of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“Company Shares” means the shares of common stock or other equity securities of
the Company, including the Advisor Shares, and any securities into which such
shares of common stock or other equity securities shall have been changed or any
securities resulting from any reclassification or recapitalization of such
shares of common stock or other equity securities.

 

“CSD” means Chemical Specialists and Development, Inc. and related entities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holder” means any holder of Registrable Securities who is an undersigned party
on the signature page hereto (or any party who succeeds to rights hereunder
pursuant to Article III).

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

 

“Loss” has the meaning set forth in Section 2.4(a).

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“New Holdco” has the meaning set forth in the recitals.

 

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or a
government or any agency or political subdivision thereof.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Registrable Securities” means any Advisor Shares and any securities held by any
Holder that may be issued or distributed or be issuable in respect of such
Advisor Shares or any other shares of common stock of the Company held by any
Holder by way of dividend, stock split or other distribution, merger,
consolidation, exchange, recapitalization or reclassification or similar
transaction; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities to the extent (i) a Registration Statement with
respect to the sale of such Registrable Securities has become effective under
the Securities Act and such Registrable Securities have been disposed of in
accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Registrable Securities have been sold to the public
pursuant to Rule 144 under the Securities Act of 1933, as amended, or any
analogous or successor rule or regulation (“Rule 144”) or (iii) such Registrable
Securities can be sold in market transactions pursuant to Rule 144 without the
need to comply with any volume or manner of sale restrictions set forth therein.

 

“Registration” means a registration with the SEC of any Company Shares for offer
and sale to the public under a Registration Statement. The terms “Register” and
“Registering” shall have correlative meanings.

 

“Registration Expenses” has the meaning set forth in Section 2.3.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement other than a registration statement (and related
Prospectus) filed on Form S-8 or any successor form thereto.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Request Date” means each of the following dates until such time as the
undersigned’s Advisor Shares cease to be Registrable Securities: (1) the date of
the effectiveness of the Registration Statement, (2) each date on which the
Registration Statement shall be amended or a new registration statement relating
to the Advisor Shares shall become effective, (3) the date on which the Company
files any Current Report on Form 8-K which contains financials statements,

 

3

--------------------------------------------------------------------------------


 

supporting schedules or other financial data (other than an earnings release or
to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K), and
(4) the date on which the Company files its Annual Report on Form 10-K or any
Quarterly Report on Form 10-Q.

 

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.

 

“Shelf Suspension” has the meaning set forth in Section 2.1(c).

 

“SHRRA” means that certain Shareholders’ and Registration Rights Agreement,
dated March 21, 2016, by and among TPG (as defined therein), WLRS and the
Company.

 

“Transfer” means the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, encumber, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder
with respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b); and
“Transferred,” “Transferee” and “Transferability” shall each have a correlative
meaning.

 

“WLRS” has the meaning set forth in the preamble.

 

Section 1.2                                    Other Interpretive Provisions.

 

(a)                           The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                           The words “hereof”, “herein”, “hereunder” and
similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and any subsection and section references are to
this Agreement unless otherwise specified.

 

4

--------------------------------------------------------------------------------


 

(c)                            The term “including” is not limiting and means
“including without limitation.”

 

(d)                           The captions and headings of this Agreement are
for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

(e)                            Whenever the context requires, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1                                    Shelf Registration.

 

(a)                           Filing. As promptly as practicable following the
completion of the Mergers, but in any event within fifteen (15) Business Days
following the Mergers, the Company shall file with the SEC a Shelf Registration
Statement relating to the offer and sale of all Registrable Securities that will
permit the Holders of such Registrable Securities to sell such Registrable
Securities thereunder. As promptly as practicable thereafter, the Company shall
use its reasonable best efforts to cause such Shelf Registration Statement to
become effective under the Securities Act.  The Holders shall furnish to the
Company such information in writing as the Company may reasonably request for
inclusion in the Shelf Registration Statement.

 

(b)                           Continued Effectiveness. The Company shall use its
reasonable best efforts to keep such Shelf Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming a
part thereof to be usable by Holders until the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement (but in
no event prior to the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder) (such period of effectiveness, the
“Shelf Period”).  Subject to Section 2.1(c), the Company shall not be deemed to
have used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in the Registrable Securities covered
thereby not being able to be offered and sold pursuant to the Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.

 

(c)                            Subsequent Shelf Registration.  If the Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Shelf Period, the Company shall use its reasonable
best efforts to as promptly as is reasonably practicable cause the Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of the Shelf Registration Statement), and shall use its reasonable
best efforts to as promptly as is reasonably practicable amend the Shelf
Registration Statement in a manner reasonably expected to result in the
withdrawal of any order suspending the effectiveness of the Shelf Registration
Statement or file an additional registration statement (a “Subsequent Shelf
Registration”) for an offering to be

 

5

--------------------------------------------------------------------------------


 

made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time of the Registrable Securities. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (i) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after the
filing thereof and (ii) keep such Subsequent Shelf Registration continuously
effective and usable until the end of the Shelf Period. Any such Subsequent
Shelf Registration shall be a registration statement on Form S-3 or Form S-1 or
another appropriate form (at the option of the Company) and shall provide for
the registration of the Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Holders.

 

(d)                           Suspension of Registration.  If the continued use
of the Shelf Registration Statement (or a Subsequent Shelf Registration) at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt prior written notice of such action to the Holders, suspend
use of the Shelf Registration Statements (or a Subsequent Shelf Registration) (a
“Shelf Suspension”); provided, however, that the Company shall not be permitted
to exercise a Shelf Suspension (i) more than one time during any twelve
(12)-month period, or (ii) for a period exceeding ninety (90) days on any one
occasion. In the case of a Shelf Suspension, upon receipt of the notice referred
to above, the Holders agree to suspend use of the applicable Prospectus and any
Issuer Free Writing Prospectuses in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities. The Company shall immediately
notify the Holders upon the termination of any Shelf Suspension, amend or
supplement the Prospectus or any Issuer Free Writing Prospectuses, if necessary,
so it does not contain any untrue statement or omission and furnish to the
Holders such numbers of copies of the Prospectus as so amended or supplemented
or any Issuer Free Writing Prospectus as the Holders may reasonably request. The
Company shall, if necessary, supplement or make amendments to any Shelf
Registration Statement, if required by the registration form used by the Company
for the Shelf Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of the Registrable Securities then outstanding.

 

Section 2.2                                    Registration Procedures.

 

(a)                           In connection with the Company’s Registration
obligations under Section 2.1, the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

 

(i)                                     prepare the required Registration
Statement including all exhibits and financial statements required under the
Securities Act to be filed therewith, and before filing a Registration
Statement, Prospectus or any Issuer Free Writing Prospectus, or any amendments
or supplements thereto, furnish to the Holders of the Registrable Securities,
copies of all documents prepared to be filed, which documents shall be subject
to the review of such Holders and their respective counsel;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  as soon as reasonably practicable file
with the SEC a Registration Statement relating to the Registrable Securities,
including all exhibits and financial statements required by the SEC to be filed
therewith, and use its reasonable best efforts to cause such Registration
Statements to become effective under the Securities Act as soon as practicable;

 

(iii)                               prepare and file with the SEC such
amendments and post-effective amendments to such Registration Statements and
supplements to the Prospectus or any Issuer Free Writing Prospectus as may be
(w) necessary to permit sales to be made pursuant to such Registration
Statements, (x) reasonably requested by the Holders of a majority of
participating Registrable Securities, (y) reasonably requested by any
participating Holder (to the extent such request relates to information relating
to such Holder), or (z) necessary to keep such Registration effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

(iv)                              notify the participating Holders of
Registrable Securities, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement to
such Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement to such issuer Free Writing Prospectus has been filed, (b) of any
written comments by the SEC or any request by the SEC or any other federal or
state governmental authority for amendments or supplements to such Registration
Statement, such Prospectus, such Issuer Free Writing Prospectus or for
additional information (whether before or after the effective date of the
Registration Statement), (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable Subscription Agreement cease to be
true and correct in all material respects, and (e) of the receipt by the Company
of any notification with respect to the suspension of any Registrable Securities
for offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

(v)                                 promptly notify the selling Holder of
Registrable Securities when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) or any
Issuer Free Writing Prospectus contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus or any preliminary Prospectus or any Issuer Free
Writing Prospectus, in light of the circumstances under which they were made)
not misleading, when any Issuer Free Writing Prospectus includes information
that may conflict with the information contained in the Registration Statement,
or, if for any other reason it shall be necessary during such time period to
amend or supplement such Registration Statement, Prospectus or Issuer Free
Writing Prospectus in order to comply with the Securities Act and, in either
case as promptly as reasonably

 

7

--------------------------------------------------------------------------------


 

practicable thereafter, prepare and file with the SEC, and furnish without
charge to the selling Holders an amendment or supplement to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus which shall correct such
misstatement or omission or effect such compliance;

 

(vi)                              use its reasonable best efforts to prevent, or
obtain the withdrawal of, any stop order or other order or notice preventing or
suspending the use of any preliminary or final Prospectus or any Issuer Free
Writing Prospectus;

 

(vii)                           promptly incorporate in a Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment such
information as the Holders of a majority of any Registrable Securities being
sold agree should be included therein relating to the plan of distribution with
respect to such Registrable Securities; and make all required filings of such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;

 

(viii)                        furnish to each selling Holder of Registrable
Securities, without charge, as many conformed copies as such Holder may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

(ix)                              deliver to each selling Holder of Registrable
Securities, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto,
each Issuer Free Writing Prospectus and such other documents as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder (it being understood that the Company shall consent to
the use of such Prospectus or any Issuer Free Writing Prospectus or any
amendment or supplement thereto by each of the selling Holders of Registrable
Securities, in connection with the offering and sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto or
Issuer Free Writing Prospectus);

 

(x)                                 on or prior to the date on which the
applicable Registration Statement becomes effective, use its reasonable best
efforts to register or qualify, and cooperate with the selling Holders of
Registrable Securities, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any such selling Holder or their respective counsel
reasonably request in writing and do any and all other acts or things reasonably
necessary or advisable to keep such registration or qualification in effect for
such period as required by the terms hereof, provided that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to taxation
or general service of process in any such jurisdiction where it is not then so
subject;

 

8

--------------------------------------------------------------------------------


 

(xi)                              if requested, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends;

 

(xii)                           use its reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the Holders of the Registrable Securities to
consummate the disposition of such Registrable Securities;

 

(xiii)                        if requested, not later than the effective date of
the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities, and provide the applicable transfer agent with printed
certificates for the Registrable Securities which are in a form eligible for
deposit with The Depository Trust Company;

 

(xiv)                       cooperate with each seller of Registrable Securities
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

(xv)                          provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement;

 

(xvi)                       use its reasonable best efforts to cause all
Registrable Securities covered by the applicable Registration Statement to be
listed on each securities exchange on which any of the Company’s equity
securities are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s equity securities are then quoted;

 

(xvii)                    take no direct or indirect action prohibited by
Regulation M under the Exchange Act;

 

(xviii)                 take all reasonable action to ensure that any Issuer
Free Writing Prospectus utilized in connection with any registration covered by
Section 2.1 complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and

 

(xix)                       take all such other commercially reasonable actions
as are necessary or advisable in order to expedite or facilitate the disposition
of such Registrable Securities.

 

(b)                           To the extent the Company is eligible under the
relevant provisions of Rule 430B under the Securities Act, if the Company files
any Shelf Registration Statement, the Company shall include in such Shelf
Registration Statement such disclosures as may be required by Rule 430B under
the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to the
Holders) in

 

9

--------------------------------------------------------------------------------


 

order to ensure that the Holders may be added to such Shelf Registration
Statement at a later time through the filing of a Prospectus supplement rather
than a post-effective amendment.

 

(c)                            The Company may require each seller of
Registrable Securities as to which any Registration is being effected to furnish
to the Company such information regarding the distribution of such securities
and such other information relating to such Holder and its ownership of
Registrable Securities as the Company may from time to time reasonably request
in writing and the Company may exclude from such registration the Registrable
Securities of any such Holder who unreasonably fails to furnish such information
within a reasonable time after receiving such request. Each Holder of
Registrable Securities agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

 

(d)                           Each Holder of Registrable Securities agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 2.2(a)(v), such holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus or Issuer Free Writing Prospectus, as the case may be, contemplated
by Section 2.2(a)(v), or until such Holder is advised in writing by the Company
that the use of the Prospectus or Issuer Free Writing Prospectus, as the case
may be, may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus or
such Issuer Free Writing Prospectus or any amendments or supplements thereto and
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus or any Issuer Free Writing Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus or such
Issuer Free Writing Prospectus contemplated by Section 2.2(a)(v) or is advised
in writing by the Company that the use of the Prospectus may be resumed.

 

(e)                            If any Registration Statement or comparable
statement under the “Blue Sky” laws refers to any Holder by name or otherwise as
the Holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
satisfactory to such Holder and the Company, to the effect that the holding by
such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the Company’s securities covered
thereby and that such holding does not imply that such Holder will assist in
meeting any future financial requirements of the Company, or (ii) in the event
that such reference to such Holder by name or otherwise is not in the judgment
of the Company, as advised by counsel, required by the Securities Act or any
similar federal statute or any “Blue Sky” or securities law then in force, the
deletion of the reference to such Holder.

 

10

--------------------------------------------------------------------------------


 

(f)                             With respect to each Request Date, the Company
shall:

 

(i)                                     obtain for delivery to the Holders of
Registrable Securities being registered an opinion or opinions from counsel for
the Company, including customary negative assurances letters, dated the Request
Date in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Holders and their respective counsel;,

 

(ii)                                  obtain for delivery to the Company and the
undersigned Holders or a broker, placement agent or other agent of the Holder,
if any, with copies to the Holders of Registrable Securities included in such
Registration, a cold comfort letter from the Company’s independent certified
public accountants (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement, other than other than financial
statements of CSD) in customary form and covering such matters of the type
customarily covered by cold comfort letters as a broker, placement agent or
other agent of the Holder, if any, reasonably request, dated a date within two
weeks of any Request Date; provided such Holders deliver the representations
required by the Company’s independent certified public accountants, if any, in
connection with the delivery of such comfort letters.

 

(iii)                               make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by a representative
of the undersigned and by any attorney, accountant, broker, placement agent or
other agent retained by the undersigned, if any, all pertinent financial and
other records, pertinent corporate documents and properties of the Company; and

 

(iv)                              cause certain of the Company’s officers,
directors and employees and the independent public accountants who have
certified its financial statements to make themselves available to discuss the
business of the Company and to supply all information reasonably requested by
any such person in connection with the Request Date as shall be necessary to
enable the undersigned to exercise its due diligence responsibility.

 

(v)                                 obtain for delivery to the Holders of
Registrable Securities a certificate of officers of the Company, satisfactory to
such Holders as to the accuracy of the representations and warranties of the
Company in each of the Subscription Agreements as well as customary
representations and warranties as to the accuracy of the Prospectus and the
Registration Statement and compliance with securities laws;

 

(g)                            In addition, the Company shall cooperate with any
additional reasonable requests of the undersigned with respect to updating due
diligence matters in connection with sale of the Advisor Shares under the
Registration Statement, including by making available upon reasonable notice at
reasonable times and for reasonable periods a representative of the Company to
discuss any material updates to information provided pursuant to
Section 2.2(f)(iv); provided that such requests for additional diligence are
limited to no more than one per week and are scheduled pursuant to
Section 2.2(h).

 

11

--------------------------------------------------------------------------------


 

(h)                           With respect to any diligence items required by
Section 2.2(f) and any additional diligence requests pursuant to Section 2.2(h),
the undersigned hereto agree to act on a coordinated basis with respect to such
diligence efforts and designate a representative appointed by the majority of
the Holders of Registrable Securities to schedule any diligence requests
pursuant to Section 2.2(f) and Section 2.2(h) with the Company.

 

(i)                                     Any Persons gaining access to
information regarding the Company pursuant to this Section 2.2 shall agree to
hold in strict confidence and shall not make any disclosure or use any
information regarding the Company which the Company determines in good faith to
be confidential, and of which determination such Person is notified, until such
information is publicly disclosed or unless (v) the release of such information
is requested or required (by deposition, interrogatory, requests for information
or documents by a governmental or regulatory entity, subpoena or similar process
including, without limitation, requests of bank and securities examiners),
(w) disclosure of such information, based on the advice of counsel to such
Person, is otherwise required by law, rule or regulation, (x) such information
is or becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person.
Notwithstanding the foregoing, such Persons may (i) disclose information
regarding the Company to their affiliates and their respective employees,
officers, directors, agents, legal counsel, accountants, auditors and other
representatives and advisors and (ii) retain such information in order to assert
any defenses pursuant to applicable U.S. securities laws that may become
necessary.

 

Section 2.3                                    Registration Expenses. All
expenses incident to the Company’s performance of or compliance with this
Agreement shall be paid by the Company, including (i) all registration and
filing fees, and any other fees and expenses associated with filings required to
be made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses and Issuer Free Writing Prospectuses), (iv) all fees
and disbursements of counsel for the Company and of all independent certified
public accountants of the Company (including the expenses of any special audit
and cold comfort letters required by or incident to such performance),
(v) Securities Act liability insurance or similar insurance if the Company so
desires, (vi) all fees and expenses incurred in connection with the listing of
the Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration and (viii) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties). All such expenses are referred to herein
as “Registration Expenses.”

 

Section 2.4                                    Indemnification.

 

(a)                           Indemnification by the Company. The Company shall
indemnify and hold harmless, to the full extent permitted by law, each Holder of
Registrable Securities, each

 

12

--------------------------------------------------------------------------------


 

shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any other disclosure
document produced by or on behalf of the Company or any of its subsidiaries
including reports and other documents filed under the Exchange Act or any Issuer
Free Writing Prospectus or amendment thereof or supplement thereto, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or any Issuer Free Writing Prospectus in
light of the circumstances under which they were made) not misleading or
(iii) any actions or inactions or proceedings in respect of the foregoing
whether or not such indemnified party is a party thereto. This indemnity shall
be in addition to any liability the Company may otherwise have. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any indemnified party and shall survive the Transfer
of such securities by such Holder.

 

(b)                           Indemnification by the Selling Holder of
Registrable Securities. Each selling Holder of Registrable Securities agrees
(severally and not jointly) to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein), or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus, in light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information furnished in
writing by such selling Holder to the Company specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim. In no event shall the liability of any selling Holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the net proceeds received by such Holder under the sale of Registrable
Securities giving rise to such indemnification obligation less any amounts paid
by such Holder pursuant to Section 2.4(d).

 

(c)                            Conduct of Indemnification Proceedings. Any
Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any

 

13

--------------------------------------------------------------------------------


 

claim with respect to which it seeks indemnification (provided that any delay or
failure to so notify the indemnifying party shall relieve the indemnifying party
of its obligations hereunder only to the extent, if at all, that it is actually
and materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(w) the indemnifying party has agreed in writing to pay such fees or expenses,
(x) the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (y) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (z) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party, without the written
consent of such indemnified party, shall consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
and does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld. It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 2.4(c), in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

 

(d)                           Contribution. If for any reason the
indemnification provided for in paragraphs (a) and (b) of this Section 2.4 is
unavailable to an indemnified party (other than as a result of exceptions
contained in paragraphs (a) and (b) of this Section 2.4) or insufficient in
respect of any Losses referred to therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Loss in such proportion as

 

14

--------------------------------------------------------------------------------


 

is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party or parties on the other hand in connection
with the acts, statements or omissions that resulted in such Losses, as well as
any other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.4(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Section 2.4(a) and
2.4(b) shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.4(d), in connection with any
Registration Statement filed by the Company, a selling Holder of Registrable
Securities shall not be required to contribute any amount in excess of the
dollar amount of the net proceeds received by such holder under the sale of
Registrable Securities giving rise to such contribution obligation less any
amounts paid by such Holder pursuant to Section 2.4(b). If indemnification is
available under this Section 2.4, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 2.4(a) and
2.4(b) hereof without regard to the provisions of this Section 2.4(d). The
remedies provided for in this Section 2.4 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any indemnified party
at law or in equity.

 

Section 2.5                                    Rules 144 and 144A and Regulation
S.

 

(a)                           The Company shall file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Holder of Registrable
Securities, make publicly available such necessary information for so long as
necessary to permit sales that would otherwise be permitted by this Agreement
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC), and it will take such further action as any
Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without Registration under the Securities Act in transactions that would
otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

 

15

--------------------------------------------------------------------------------


 

(b)                           If requested, the Company shall cooperate with the
Holders of Registrable Securities (or securities that would be Registrable
Securities but are eligible to be sold under Rule 144) to facilitate the timely
preparation and delivery of certificates representing such Registrable
Securities and not bearing any restrictive legends (including the delivery of
any required opinions to the applicable transfer agent).

 

Section 2.6                                    Termination. The registration
rights provided for in this Article II shall terminate upon the earlier of the
sale, transfer, or forfeiture, as applicable, of all Registrable Securities,
except for the provisions of Section 2.4, which shall survive any such
termination.

 

Section 2.7                                    Notification. As promptly as
practicable, each Holder of Registrable Securities shall notify the Company when
all of such Holder’s Registrable Securities have been sold.

 

Section 2.8                                    Existing Registration Statements.
Notwithstanding anything herein to the contrary and subject to applicable law
and regulation, the Company may satisfy any obligation hereunder to file a
Registration Statement or to have a Registration Statement become effective by a
specified date by designating, by notice to the Holders, a registration
statement that previously has been filed with the SEC or become effective, as
the case may be, as the relevant Registration Statement for purposes of
satisfying such obligation, and all references to any such obligation shall be
construed accordingly; provided that such previously filed registration
statement may be amended to add the number of Registrable Securities, and, to
the extent necessary, to identify as selling stockholders those Holders
demanding the filing of a Registration Statement pursuant to the terms of this
Agreement. To the extent this Agreement refers to the filing or effectiveness of
other registration statements by or at a specified time and the Company has, in
lieu of then filing such registration statements or having such registration
statements become effective, designated a previously filed or effective
registration statement as the relevant registration statement for such purposes
in accordance with the preceding sentence, such references shall be construed to
refer to such designated registration statement.

 

ARTICLE III
GENERAL PROVISIONS

 

Section 3.1                                    Assignment; Benefit.

 

(a)                           The rights and obligations hereunder shall not be
assignable without the prior written consent of the other parties hereto;
provided, that any Holder may, without notice to the Company, assign its rights
and obligations under this Agreement to any other registered broker-dealer
affiliate to which all or substantially all of such Holder’s investment banking
or related business may be transferred following the date of this Agreement. Any
such assignee may not again assign those rights, other than in accordance with
this Article III. Any attempted assignment of rights or obligations in violation
of this Article III shall be null and void.

 

(b)                           This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns, and there shall be no third-

 

16

--------------------------------------------------------------------------------


 

party beneficiaries to this Agreement other than the indemnitees under
Section 2.4 and the TPG Representative under Section 3.3(a).

 

Section 3.2                                    Severability. In the event that
any provision of this Agreement shall be invalid, illegal or unenforceable such
provision shall be construed by limiting it so as to be valid, legal and
enforceable to the maximum extent provided by law and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 3.3                                    Entire Agreement; Amendment.

 

(a)                           This Agreement, the SHRRA, the Subscription
Agreements and any schedules, exhibits, annexes with respect to the foregoing,
sets forth the entire understanding and agreement between the parties with
respect to the transactions contemplated herein and supersedes and replaces any
prior understanding, agreement or statement of intent, in each case written or
oral, of any kind and every nature with respect hereto. No provision of this
Agreement may be amended, modified or waived in whole or in part at any time
without the express written consent of the Company, the Majority Holders and,
for so long as TPG (as defined in the SHRRA) has consent rights with respect to
the entry by the Company into new registration rights agreements under
Section 4.6 of the SHRRA, the TPG Representative (as defined in the SHRRA),
which consent shall not be unreasonably withheld.

 

(b)                           No waiver of any breach of any of the terms of
this Agreement shall be effective unless such waiver is expressly made in
writing and executed and delivered by the party against whom such waiver is
claimed. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

(c)                            Notwithstanding the foregoing, Lazard Freres &
Co. LLC (“Lazard”) may elect to enter into this Agreement, so long as Lazard
executes and delivers a joinder to this Agreement, in form and substance
reasonably satisfactory to the Company, agreeing to become a “Holder” for all
purposes of this Agreement, except as otherwise provided in such joinder.

 

Section 3.4                                    Counterparts. This Agreement may
be executed in any number of separate counterparts each of which when so
executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

 

Section 3.5                                    Notices. Unless otherwise
specified herein, all notices, consents, approvals, reports, designations,
requests, waivers, elections and other communications authorized or required to
be given pursuant to this Agreement shall be in writing and shall be given, made
or delivered by personal hand-delivery, by facsimile transmission, by electronic
mail, by mailing the same in a sealed envelope, registered first-class mail,
postage prepaid, return

 

17

--------------------------------------------------------------------------------


 

receipt requested, or by air courier guaranteeing overnight delivery (and such
notice shall be deemed to have been duly given, made or delivered (a) on the
date received, if delivered by personal hand delivery, (b) on the date received,
if delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two
(2) Business Days after being sent by air courier guaranteeing overnight
delivery), addressed to the parties hereto at the following addresses (or at
such other address for a party hereto as shall be specified by like notice):

 

if to the Undersigned Parties, to:

 

Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, New York
10010-3629  Facsimile: (22) 325-4296  Attention: GC-IBCM

 

Deutsche Bank Securities Inc., 60 Wall Street, 2nd Floor, New York, New York
10005, Attention: Equity Capital Markets — Syndicate Desk, with a copy to
Deutsche Bank Securities Inc., 60 Wall Street, 36th Floor, New York, New York
10005, Attention: General Counsel, fax: (212) 797-4561

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, at One Bryant Park, New
York, New York 10036, attention of Syndicate Department (facsimile: (646)
855-3073), with a copy to ECM Legal (facsimile: (212) 230-8730)

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Michael Kaplan

 

if to the Company to:

 

Nexeo Solutions, Inc.

3 Waterway Square Place #1000

The Woodlands, TX 77380

Telecopy: (281) 297-5221

Attention: Michael Farnell

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.

1001 Fannin St. Suite 2300

Houston, TX 77002

Telecopy: (713) 615-5234

Attention: Sarah Morgan

 

18

--------------------------------------------------------------------------------


 

Section 3.6            Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.

 

Section 3.7            Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION
EXISTS THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE,
AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

 

Section 3.8            Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS
THAT SUCH PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE),
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY
WAY CONNECTED WITH THE DEALINGS OF ANY PARTY HERETO OR THE COMPANY IN CONNECTION
WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER IN CONTRACT, TORT OR OTHERWISE. The Company or any party hereto may
file an original counterpart or a copy of this Section 3.8 with any court as
written evidence of the consent of the parties hereto to the waiver of their
rights to trial by jury.

 

Section 3.9            Specific Performance. It is hereby agreed and
acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
herein imposed on them by this Agreement and that, in the event of any such
failure, an aggrieved party will be irreparably damaged and will not have an
adequate remedy at law. Any such party shall, therefore, be entitled (in
addition to any other remedy to which such party may be entitled at law or in
equity) to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond, and if any action should be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

NEXEO SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael B. Farnell, Jr.

 

Name:

Michael B. Farnell, Jr.

 

Title:

Executive Vice President and Chief Legal Officer

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

UNDERSIGNED PARTIES

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Cary H. Thompson

 

Name:

Cary H. Thompson

 

Title:

Managing Director

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

UNDERSIGNED PARTIES

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Niron Stabinsky

 

Name:

Niron Stabinsky

 

Title:

Managing Director

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

UNDERSIGNED PARTIES

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Mahesh Srinivasan

 

Name:

Mahesh Srinivasan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Francis Windels

 

Name:

Francis Windels

 

Title:

Managing Director

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------